Martin, J.,

delivered the opinion of the court.
In this case a re-hearing has been granted, on the application of the plaintiffs in the injunction. They claim to be exempted from the obligation of paying into court the sum which is due to them as stockholders of the Planters’ Bank.
This exemption is claimed under an agreement with the plaintiffs in the original judgment against them, and now defendants in injunction, and who do not deny it, but contend that if the judgment be amended, so as to give the benefit of this agreement to these parties, it ought also to be amended, in order to allow them the benefit of another part of the same agreement, and in which they set up a claim for interest.
It appears to the court, that this latter demand, set up by the defendants in this injunction, cannot be allowed, because by the very terms of -the agreement, interest was only to run on the balance due, from the time it was demanded, and *446payment was delayed or refused; and no demand is shown to have been made. ' «•
It is, therefore, ordered, adjudged and decreed, that the judgment heretofore pronounced .in this case be amended ;■ and. that the plaintiffs be exonerated from the obligation of paying into court the amount due them as stockholders, according to the sums allpwed them on the tableau; and that the remaining parts of the said judgment remain undisturbed.